DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 10/19/2020.  Claims 1, 3-8, 10-12, 14, 15, and 17-25 were previously rejected.  Applicant has not amended, added or cancelled any claims.  Claims 1, 3-8, 10-12, 14, 15, and 17-25 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Mani Adeli on 11/30/2020.
The application has been amended as follows: 


In The Claims
1. (Currently Amended) A method of adjusting load balancing in 



at a deep packet inspector executing on a physical host in a datacenter:


identifying an application  that was a source of the packet;

analyzing the information above a transport layer of the packet to compute a response

time of the application that is longer than a first particular threshold value 



sending the calculated response time 

balancer to reduce future communications between the load balancer and the identified application.

2. (Canceled)

3. (Original) The method of claim 1, wherein the identified application is provided by one of a webserver, an application server, and a database server.

4. (Canceled)

5. (Currently Amended) The method of claim 1, wherein  analyzing the

information comprises computing one of a frequency of access to a database and a number of

database  operations  performed  by  the  identified  application  that  is  below  a  second particular

threshold value.

6. (Currently Amended) The method of claim 1, wherein  analyzing the

information comprises determining an indication that the identified application has failed based on

a status code identified in a packet layer over a transport layer of the packet.

7. (Original) The method of claim 1 further comprising:

identifying one or more protocols used in one or more layers of the packet; and

analyzing the information in one or more layers of the packet to determine metrics for the identified protocols.

 adjusting load balancing in 
a processing unit, the program comprising sets of instructions for:

at a deep packet inspector executing on a physical host in a datacenter:

receiving from a load balancer executing on the physical host a copy of a network packet copied at the load balancer, the packet comprising a plurality of layers, each layer corresponding to a communication protocol in a plurality of communication protocols;
identifying an application that was a source of the packet;

analyzing the information above a transport layer of the packet to compute a response

time of the application that is longer than a first particular threshold value 



sending the calculated response time 

balancer to initiate sending a health-check message to the identified application.

9. (Canceled)

10. (Original) The non-transitory machine readable medium of claim 8, wherein the identified application is provided by one of a webserver, an application server, and a database server.

11. (Canceled)

12. (Currently Amended) The non-transitory machine readable medium of claim 8, wherein 

 analyzing the information comprises computing one of a frequency of access to a database and a number of database operations performed by the identified application that is below a second particular threshold value. 

13. (Canceled)

14. (Original) The non-transitory machine readable medium of claim 8, the program further comprising sets of instructions for:
identifying one or more protocols used in one or more layers of the packet; and

analyzing the information in one or more layers of the packet to determine metrics for the identified protocols.

15. (Currently Amended) A system comprising: a set of processing units; and a non-transitory machine readable medium storing a program for adjusting load balancing in 
receiving from a load balancer executing of the physical host a copy of a network packet copied at the load balancer, the packet comprising a plurality of layers, each layer corresponding to a communication protocol in a plurality of communication protocols;
identifying an application  that was a source of the packet;

analyzing the information above a transport layer of the packet to compute a

response time of the application that is longer than a first particular threshold value 



sending the calculated response time determined health-check metrics to the

load balancer to reduce future communications between the load balancer and the identified application.

16. (Canceled)

17. (Original) The system of claim 15, wherein the identified application is provided by one of a webserver, an application server, and a database server.

18. (Canceled)

19. (Currently Amended) The system of claim 15, wherein  analyzing

the information comprises computing one of a frequency of access to a database and a number of

database  operations  performed  by  the  identified  application  that  is  below  a  second particular

threshold value.

20. (Currently Amended) The system of claim 15, wherein  analyzing

the information comprises determining an indication that the identified application has failed based

on a status code identified in a packet layer over a transport layer of the packet.

21. (Original) The system of claim 15, the program further comprising sets of instructions for: identifying one or more protocols used in one or more layers of the packet; and
analyzing the information in one or more layers of the packet to determine metrics for the identified protocols.



23. (Previously Presented) The method of claim 1, wherein the application executes on a server that is part of a cluster of servers that execute the same application, and wherein reducing future communications with the identified application comprises terminating communications with the identified application and directing subsequent communications to another application executing on another server.

24. (Currently Amended) The method of claim 1, wherein the 

response time of the application that is longer than the first particular threshold value is an
indication that the application has failed.

25. (Previously Presented) The method of claim 1, wherein the  response

time comprises an indication that a connection attempt with the application has failed.



REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The Examiner Amendment to the claims presented today when taken in its entirety are found to be non-obvious.  Examiner Amendment cancels claims 4, 11, and 18, and amends claims 1, 5, 6, 8, 12, 15, 19, 20, 24, and 25.
Claims 1, 3, 5-8, 10, 12, 14, 15, 17, and 19-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/
December 3, 2020           Examiner, Art Unit 2456                                                                                                                                                                                             

/PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456